IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: R.A.S., A MINOR               : No. 78 MAL 2020
                                     :
                                     :
PETITION OF: C.S., BIOLOGICAL FATHER : Petition for Allowance of Appeal
                                     : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.